Title: From George Washington to William Pearce, 25 January 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philada 25th Jan. 1796.
          
          The letter which accompanies the two parcels of Rice herewith sent, gives all the information I am able to transmit, respecting the cultivation of them: and to which I request you to pay particular attention.
          As these small things may be laid by, & forgot when the season for sowing or preparing ground for them arrives; and even after sowing them, may be forgotten in the due cultivation of them—It would be proper to avoid the first, to put them in places where they cannot be overlooked—and as a remembrancer of the latter, to note down in your book of reports the time—& place—where & when, they are put into the ground. I am Your friend
          
            Go: Washington
          
        